Citation Nr: 0944931	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to October 
1957.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, in pertinent part denied service 
connection for bilateral hearing loss and tinnitus.  

The Board also notes that the September 2006 rating decision 
denied service connection for lumbar spine spondylosis with 
spondylolisthesis.  The Veteran only perfected an appeal for 
the issues of service connection for bilateral hearing loss 
and tinnitus.  See 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  Bilateral hearing loss did not begin in service, manifest 
to a compensable degree within a year after service, and 
competent evidence of a nexus between bilateral hearing loss 
and active military service is not of record.

2.  Tinnitus was not present in service and competent 
evidence of a nexus between tinnitus and active military 
service is not of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that he incurred hearing loss and 
tinnitus due to noise exposure in service.  The Veteran 
stated that he was an airplane mechanic in service and has 
bilateral hearing loss and tinnitus resulting from noise 
exposure on the flight deck and working around engines.  See 
statement in support of claim, received in March 2006.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that it is causally 
related to service.  Hensley v. Brown, supra, at 160.

The Veteran's service treatment records (STRs) include his 
separation physical report dated in October 1957.  According 
to the separation physical report in October 1957, 
examination of the Veteran's ears revealed normal findings, 
and no pertinent diagnosis was noted.  Moreover, audiometric 
examination conducted as part of the examination showed 
hearing for both the whispered and spoken voice was 15/15 in 
each ear.  The Board notes the Veteran's contentions that 
service records show hearing loss and that he complained of 
hearing loss to medical personnel.  However, service 
treatment records are negative for any complaints, symptoms, 
or treatment of hearing loss, tinnitus, or other ear 
pathology.

In addition, there are no medical records immediately 
subsequent to service which contain a diagnosis of hearing 
loss or tinnitus.  In fact, there are no pertinent clinical 
records associated with the claims file until 2006, after the 
Veteran filed this claim.

In August 2006, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not any current hearing loss and tinnitus could be 
related to service.  He complained of having hearing loss and 
tinnitus in both ears, which he claimed had been present 
since service. The Veteran also reported occupational noise 
exposure from being employed in construction for 30 years and 
recreational noise exposure of a "little" hunting, which he 
has stopped.

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
80
100
LEFT
30
55
60
85
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 48 in the left ear.

The results were interpreted as a profound high frequency 
sensorineural hearing loss in the right ear and mild low 
frequency to a profound high frequency sensorineural hearing 
loss in the left ear.  The examiner concluded that the 
Veteran's hearing loss and tinnitus are more likely that not 
related to or caused by his occupational noise exposure.  His 
decision was based on the lack of complaint of hearing loss 
and tinnitus for 49 years, and 30 years of significant 
occupational noise exposure in construction.  There is no 
competent evidence of a nexus between the hearing loss or 
tinnitus and service.

The Board, is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology.  Although the Veteran contends he has had 
hearing loss and tinnitus since service, there is no 
objective evidence to indicate that the Veteran experienced 
these disabilities since service.  Furthermore, as noted 
above, there is no objective medical evidence of record of 
hearing loss or tinnitus being caused by in-service noise 
exposure.

The only evidence in support of the Veteran's service 
connection claims for hearing loss and tinnitus is his own 
lay assertions.  Although the Veteran is competent to say 
that he experienced loud noises in service, there is no 
competent and credible evidence of his hearing loss and 
tinnitus being related to any such noise exposure.

The Veteran's lay statements are entitled to no probative 
value regarding nexus evidence.  There is no competent 
evidence contemporaneous with service or since service from 
any other source that establishes that his hearing loss and 
tinnitus were either present coincident with service, or are 
related to an injury, disease, or event of service origin.  
In fact, the record reflects no complaints until the Veteran 
filed a claim in 2006, almost 50 years after service 
separation.  "Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).

Finally, as a layperson, the Veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the Veteran's hearing loss and tinnitus 
to active service.  Thus, the Board finds that the lay 
statements are of limited or no probative value.  Absent 
competent evidence of a medical nexus between the Veteran's 
hearing loss and tinnitus and active service, service 
connection must be denied.

For the reasons stated above, the Board finds that the 
Veteran's hearing loss and tinnitus are not attributable to 
active military service.  Because there is no competent and 
credible evidence of a nexus between hearing loss and 
tinnitus and service, service connection is not warranted.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in April 
2006, before the original adjudication of the claims.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The April 
2006 VCAA notice letter also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, in this case, as service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied. 
 Service treatment records were obtained and associated with 
the claims folder.  The Veteran underwent a VA examination in 
August 2006 to obtain medical evidence as to the nature and 
etiology of his disabilities.  There is no identified 
relevant evidence that has not been accounted for.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


